DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Preliminary Amendment filed 10 September 2020 has been received and considered.
Claims 1-18 are pending.
This Action is Non-Final.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,203,806. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently pending claims are directed to pre-processing both the first rule set and the second rule set, while the patented claims only disclose pre-processing the first set.  However, it would be obvious at the time of the invention to pre-process both the first and second rule sets in order to optimize both sets rather than only the first set.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,674,148. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently pending claims are directed to pre-processing both the first rule set and the second rule set, while the patented claims only disclose pre-processing the first set.  However, it would be obvious at the time of the invention to pre-process both the first and second rule sets in order to optimize both sets rather than only the first set.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,284,522. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently pending claims are directed to pre-.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,511,572. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently pending claims are directed to pre-processing both the first rule set and the second rule set, while the patented claims only disclose pre-processing the first set.  However, it would be obvious at the time of the invention to pre-process both the first and second rule sets in order to optimize both sets rather than only the first set.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,541,972. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently pending claims are directed to pre-processing both the first rule set and the second rule set, while the patented claims only disclose pre-processing the first set.  However, it would be obvious at the time of the invention to pre-process both the first and second rule sets in order to optimize both sets rather than only the first set.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,681,009. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently pending claims are directed to pre-processing both the first rule set and the second rule set, while the patented claims only disclose pre-processing the first set.  However, it would be obvious at the time of the invention to pre-process both the first and second rule sets in order to optimize both sets rather than only the first set.

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten, amended, or filing a terminal disclaimer to overcome the double patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches various systems and methods for pre-processing rules, updating rules within a security/firewall device, and generally discloses the caching of packets, but fails to teach the combination of elements/steps as put forth in each independent claim.
The closest prior art US 20150350110 A1, US 20130125230 A1, US 20090172800 A1, and  US 20080005795 A1 teach various systems and methods for optimizing and updating rules but fails to disclose any signaling and caching of packets in response to the signaling and providing a second signaling to start the processing using the updated rules on the cached packets.
The US 20090168657 A1 and US 6208640 B1 references generally disclose the caching/storage of packets, but fails to cure the above-identified deficiencies.
The US 20040015905 A1 reference teaches the use of two rules and generally discloses the pausing of processing to insert new code, but provides no explicit caching of packets.  Paragraph [0054] explicitly states that the updates are provided while other pages are being processed.  Therefore, this reference again fails to cute the above-identified deficiencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/Primary Examiner, Art Unit 2419